PER CURIAM.
The defendant appeals the summary denial of a Florida Rule of Criminal Procedure 3.850 motion.
The defendant has raised several grounds in his motion. The defendant alleged in his motion that besides his direct appeal, he has filed no prior petitions or *1006motions with respect to this judgment. The trial court, in a form order, denied the defendant’s motion as “successive and legally redundant.” The trial court did not attach any portions of the record to support this order.
The order denying the defendant’s Rule 3.850 motion is insufficient and is reversed. On remand, the trial court is directed to either hold an evidentiary hearing or attach portions of the record refuting the defendant’s claims. See Waters v. State, 612 So.2d 685 (Fla. 5th DCA 1993); see also McCray v. State, 633 So.2d 561 (Fla. 4th DCA 1994) (holding that the state cannot cure an erroneous order by attaching portions of record to support trial court’s denial).
REVERSED and REMANDED with instructions.
SHARP, W„ PETERSON and SAWAYA, JJ., concur.